United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
U.S. POSTAL SERVICE, PACIFIC GROVE
POST OFFICE, Pacific Grove, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0430
Issued: August 13, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On January 28, 2021 appellant filed a timely appeal from a November 23, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $43,811.57 for which she was without fault
because she concurrently received FECA wage-loss compensation and Social Security
Administration (SSA) age-related retirement benefits without an appropriate offset for the period
June 1, 2016 through October 19, 2020; (2) whether it properly denied waiver of recovery of the
overpayment; and (3) whether OWCP properly required recovery of the overpayment by deducting
$400.00 from appellant’s continuing compensation payments every 28 days.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 14, 2001 appellant, then a 51-year-old retail window clerk, filed an occupational
disease claim (Form CA-2) alleging that in February 1997, factors of her federal employment
including repetitive motions aggravated her C5-6 degenerative disc disease and radiculopathy. She
noted on the claim form that her retirement coverage was Federal Employees’ Retirement System
(FERS). OWCP accepted the claim for degeneration and displacement of cervical intervertebral
disc, brachial neuritis or radiculitis, and closed dislocation of the fifth cervical vertebra. Appellant
received wage-loss compensation on the supplemental rolls commencing July 13, 2001 and on the
periodic rolls since June 16, 2002.
On July 9, 2020 OWCP requested that SSA provide information as to whether appellant
had received FERS/SSA dual benefits.
On July 16, 2020 SSA completed a FERS/SSA dual benefit calculation form setting forth
appellant’s SSA age-related retirement benefit rates with FERS and without FERS commencing
June 2016. With FERS, appellant was entitled to the following monthly rates: $1,615.10 effective
June 2016; $1,619.90 effective December 2016; $1,652.20 effective December 2017; $1,698.40
effective December 2018; and $1,725.50 effective December 2019. Without FERS, she would
have been entitled the following monthly rates: $806.20 effective June 2016; $808.60 effective
December 2016; $824.70 effective December 2017; $847.70 effective December 2018; and
$861.20 effective December 2019.
On October 19, 2020 OWCP completed a FERS offset calculation form wherein it
tabulated the overpayment from June 1, 2016 to October 10, 2020. It determined the overpayment
amount by multiplying the daily FERS offset amount by the number of days in each period. OWCP
found: from June 1 to November 30, 2016 an overpayment of $4,880.07; December 1, 2016 to
November 30, 2017 an overpayment of $9,762.35; from December 1, 2017 to November 30, 2018
an overpayment of $9,957.28; from December 1, 2018 to November 30, 2019 an overpayment of
$10,236.45; and from December 1, 2019 to October 10, 2020 an overpayment of $8,975.42. It
found that the overpayment totaled $43,811.57.
In a memorandum dated October 19, 2020, OWCP related that appellant had collected agerelated SSA benefits attributed to her federal service under the FERS retirement program.
By letter dated October 19, 2020, OWCP advised appellant that beginning October 11,
2020, she would be paid FECA wage-loss compensation at the adjusted amount of $1,988.36 every
28 days to offset her SSA age-related retirement benefits attributed to her federal service.
In a preliminary overpayment notice dated October 19, 2020, OWCP advised appellant that
she received a $43,811.57 overpayment of compensation for the period June 1, 2016 through
October 10, 2020 because her wage-loss compensation benefits had not been reduced by her SSA
age-related retirement benefits attributable to federal service. It also made a preliminary
determination that she was at fault in the creation of this overpayment. OWCP advised appellant
that she could submit evidence challenging the fact or amount of the overpayment. It instructed
her to complete an overpayment recovery questionnaire (Form OWCP-20) to determine whether
waiver should be granted, and if not, a reasonable repayment schedule. OWCP informed appellant

2

that she should provide supporting financial documentation, including copies of income tax
returns, bank account statements, bills, pay slips, and any other records to support income and
expenses. It notified her that, within 30 days of the date of the letter, she could request a telephone
conference, a final decision based on the written evidence, or a prerecoupment hearing.
On November 19, 2020 OWCP received appellant’s overpayment action request form
wherein she requested waiver and noted that the overpayment occurred through no fault of her
own. Appellant also related that her husband had passed away on July 12, 2011 and her SSA
benefits were based upon her deceased husband’s survivor benefits. No additional evidence was
received.
By decision dated November 23, 2020, OWCP finalized its determination that appellant
received an overpayment of compensation in the amount of $43,811.57 for the period June 1, 2016
to October 10, 2020, for which she was without fault. It noted that while appellant believed her
SSA age-related retirement benefits were based on her deceased husband’s survivor benefits, SSA
had confirmed that a portion of the SSA benefits appellant received were attributed to her years of
federal service as an employee under the FERS retirement program. OWCP also determined that
appellant was without fault in the creation of the overpayment, but denied waiver of recovery of
the overpayment. It required recovery of the overpayment by deducting $400.00 from appellant’s
continuing compensation payments every 28 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA2 provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.3
Section 8116(a) of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, he
or she may not receive salary, pay, or remuneration of any type from the United States, except in
limited circumstances.4
Section 10.421(d) of OWCP s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of SSA age-related retirement benefits that are attributable
to federal service of the employee.5 FECA Bulletin No. 97-09 provides that FECA benefits have
to be adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned

2

Id.

3

Id. at § 8102.

4

Id. at § 8116(a).

5

20 C.F.R. § 10.421(d); see S.O., Docket No. 18-0254 (issued August 2, 2018); L.J., 59 ECAB 264 (2007).

3

as a federal employee is part of the FERS retirement package, and the receipt of FECA benefits
and federal retirement concurrently is a prohibited dual benefit.6
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $43,811.57 because she concurrently received SSA age-related
retirement benefits and FECA wage-loss compensation for the period June 1, 2016 through
October 10, 2020 without an appropriate offset.
As noted, a claimant cannot receive concurrent FECA wage-loss compensation and SSA
age-related retirement benefits attributable to federal service for the same period.7 The information
provided by SSA established that appellant had received SSA age-related retirement benefits that
were attributable to her federal service from June 1, 2016 through October 10, 2020.8
While appellant alleged that she received SSA benefits based upon her deceased husband’s
account, SSA confirmed that a portion of the SSA benefits appellant received after June 1, 2016
were attributed to her years of federal service as an employee under the FERS retirement program.
Consequently, the fact of the overpayment has been established.
To determine the amount of the overpayment, the portion of the SSA benefits that were
attributed to federal service must be calculated. OWCP received documentation from SSA with
respect to the specific amount of SSA benefits that were attributable to federal service. The SSA
provided the SSA rate with FERS, and without FERS for the specific period commencing
June 2016 through October 2020. OWCP provided its calculations for each relevant period based
on the SSA worksheet and in its October 19, 2020 preliminary overpayment determination. No
contrary evidence was provided.
The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period June 1, 2016 through October 10, 2020 and finds that an overpayment in the amount of
$43,811.57 was created.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.9
Thus, a finding that appellant was without fault does not automatically result in waiver of the

6

FECA Bulletin No. 97-09 (February 3, 1997).

7

Id.

8

M.R., Docket No. 20-0427 (issued October 30, 2020). See also N.B., Docket No. 18-0795 (issued January 4,
2019); A.C., Docket No. 18-1550 (issued February 21, 2019).
9

5 U.S.C. § 8129(a)-(b).

4

overpayment. OWCP must then exercise its discretion to determine whether recovery of the
overpayment would defeat the purpose of FECA or would be against equity and good conscience.10
Section 10.437 of OWCP’s implementing regulations provides that recovery of an
overpayment is considered to be against equity and good conscience when an individual who
received an overpayment would experience severe financial hardship attempting to repay the debt;
and when an individual, in reliance on such payments or on notice that such payments would be
made, gives up a valuable right or changes his or her position for the worse.11 OWCP’s procedures
provide that, to establish that a valuable right has been relinquished, an individual must
demonstrate that the right was in fact valuable, that he or she was unable to get the right back, and
that his or her action was based primarily or solely on reliance on the payment(s) or on the notice
of payment.12
Section 10.438 of the implementing regulations provide that the individual who received
the overpayment is responsible for providing information about income, expenses, and assets as
specified by OWCP. This information is needed to determine whether or not recovery on an
overpayment would defeat the purpose of FECA or be against equity and good conscience. The
information is also used to determine the repayment schedule, if necessary. 13 Failure to submit
the requested information within 30 days of the request shall result in denial of waiver.14
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.15 Appellant,
however, had the responsibility to provide financial information to OWCP.16
In its preliminary determination dated October 19, 2020, OWCP explained the importance
of provided a completed Form OWCP-20 and supporting financial documentation, including
copies of income tax returns, bank account statements, bills, pay slips, and any other records to
support income and expenses. It advised appellant that it would deny waiver of recovery if she
failed to furnish the requested financial information within 30 days. Appellant, however, did not
10

C.B., Docket No. 20-0031 (issued July 27, 2020); L.S., 59 ECAB 350 (2008).

11

20 C.F.R. § 10.437; see E.H., Docket No. 18-1009 (issued January 29, 2019).

12

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Determinations in an Overpayment,
Chapter 6.400.4(c)(3) (September 2018).
13

20 C.F.R. at § 10.438(a).

14

Id. at § 10.438.

15

Supra note 13.

16

Supra note 14.

5

complete the Form OWCP-20 or otherwise submit the financial information necessary for OWCP
to determine if recovery of the overpayment would defeat the purpose of FECA or if recovery
would be against equity and good conscience.
Consequently, as appellant did not submit the information required under section 10.438
of OWCP’s regulations, which was necessary to determine her eligibility for waiver, OWCP
properly denied waiver of recovery of the overpayment.17
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of Title 20 of the Code of Federal Regulations provides that if an
overpayment of compensation has been made to one entitled to future payments, proper adjustment
shall be made by decreasing subsequent payments of compensation, “taking into account the
probable extent of future payments, the rate of compensation, the financial circumstances of the
individual, and any other relevant factors, so as to minimize any hardship.”18 When an individual
fails to provide requested information on income, expenses, and assets, OWCP should follow
minimum collection guidelines. The FECA procedure manual provides that in these instances,
OWCP should set the rate of repayment at 25 percent of the 28-day net compensation amount until
the balance of the overpayment is paid in full.19
ANALYSIS -- ISSUE 3
The record supports that, in requiring recovery of the overpayment by deducting $400.00
from appellant’s compensation payments every 28 days, OWCP took into consideration the factors
set forth in section 10.441 and found that this method of recovery would minimize any resulting
hardship on appellant. Appellant failed to provide sufficient information regarding her income,
expenses, and assets, and OWCP followed minimum collection guidelines by requiring
installments large enough to collect the full debt promptly. Therefore, OWCP properly required
recovery of the overpayment by deducting $400.00 from her continuing compensation payments
every 28 days.20
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$43,811.57 because she concurrently received SSA age-related retirement benefits and FECA
wage-loss compensation for the period June 1, 2016 through October 10, 2020 without an
appropriate offset. The Board further finds that OWCP properly denied waiver of recovery of the
overpayment and properly required recovery of the overpayment by deducting $400.00 from her
continuing compensation payments every 28 days.

17

Id.

18

20 C.F.R. § 10.441.

19

Federal (FECA) Procedure Manual, supra note 12 at 6.500.8(c)(1) (September 2018).

20

See id.

6

ORDER
IT IS HEREBY ORDERED THAT the November 23, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 13, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

